Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-17 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The oscillation comprising repeated angular rotation up to a first angular amount in a first direction and angular rotation up to a second angular amount in a second opposite direction such that the spongehead does not make a full revolution (claim 1) has not been shown. The drawings do not depict the nature of the oscillation of the device.
The first angular amount and the second angular amount being 70 degrees (claim 13) has not been shown.  
The angular rotation is circular and oscillates back and forth in the first direction and the second direction along the circumference of the spongehead (claim 14) has not been shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
Claims 3 and 6 are not labeled as being “amended,” but they include crossed-out letters. For example, claim 3, line 2, line 3, and line 6 recite “.
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive system that transmits motive force from the motor to oscillate a head receiver” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 5, lines 3-5 recite the annunciator is configured to generate audible tones "that reflect a distance between the spongehead and an eyelid margin of a user, and a distance between the spongehead and a cornea or a sclera of the user" but this subject matter is not described in the originally filed disclosure in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation. The Examiner notes the Wands factors with specific emphasis on the amount of direction provided by the inventor, and the quantity of experimentation needed. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a).  It is noted that the determination of undue experimentation has been reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
The amount of direction provided by the inventor is insufficient because the disclosure lacks a clear explanation as to how the proximity system detects the distance to an eyelid margin, cornea, or a sclera of the user. The specification merely states that the device is configured to perform this function, but there is no explanation as to how the device makes these determinations. Perhaps there is some algorithm that is evaluating the image data being provided by the camera, but the nature of this algorithm is not disclosed.
The quantity of experimentation needed is large because it is related to the amount of guidance provided (see MPEP 2164.06). As discussed above, the guidance provided is insufficient because the disclosure does not provide any explanation as to how an algorithm could be used to detect the distance of the eyelid margin, the cornea, 
Claim 16, lines 3-6 recite the “proximity annunciator is configured to receive video output from the video camera and cause a color of the light to change based on the video output to indicate a distance between the eyelid care appliance and an eye of a user" but this subject matter is not described in the originally filed disclosure in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation. The Examiner notes the Wands factors with specific emphasis on the amount of direction provided by the inventor, and the quantity of experimentation needed. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a).  It is noted that the determination of undue experimentation has been reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
The amount of direction provided by the inventor is insufficient because the disclosure lacks a clear explanation as to how the proximity system detects the distance to the eye. The specification states that the device is configured to perform this function, 
The quantity of experimentation needed is large because it is related to the amount of guidance provided (see MPEP 2164.06). As discussed above, the guidance provided is insufficient because the disclosure does not provide any explanation as to how an algorithm could be used to detect the distance of the eyelid. For example, what anatomical landmarks are being detected and how are these anatomical landmarks being differentiated from other parts of the body? Is there a reference object that the camera can calculate relative distances from? Is LIDAR being used? There could be an infinite number of algorithms used to detect distances of anatomical objects from a camera, and thus it would require a great deal of experimentation for one of ordinary skill in the art to provide a proximity system that is configured to detect the distance to an eyelid. Due to the failure of Applicant to adequately describe the invention, one of ordinary skill in the art would have to experiment unduly to reach the claimed invention, and thus, the invention is not enabled. 
Claim 17, lines 2-4 recite the “proximity annunciator is configured to cause a color of the light to change to indicate a distance between the eyelid care appliance and an eye of a user" but this subject matter is not described in the originally filed disclosure in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation. The Examiner notes the Wands factors with specific emphasis on the amount of direction provided by the inventor, and the quantity of experimentation needed. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 
The amount of direction provided by the inventor is insufficient because the disclosure lacks a clear explanation as to how the proximity system detects the distance to the eye. The specification states that the device is configured to perform this function, but there is no explanation as to how the device makes this determination. Perhaps there is some algorithm that is evaluating the image data being provided by the camera, but the nature of this algorithm is not disclosed.
The quantity of experimentation needed is large because it is related to the amount of guidance provided (see MPEP 2164.06). As discussed above, the guidance provided is insufficient because the disclosure does not provide any explanation as to how an algorithm could be used to detect the distance of the eyelid. For example, what anatomical landmarks are being detected and how are these anatomical landmarks being differentiated from other parts of the body? Is there a reference object that the camera can calculate relative distances from? Is LIDAR being used? There could be an infinite number of algorithms used to detect distances of anatomical objects from a camera, and thus it would require a great deal of experimentation for one of ordinary skill in the art to provide a proximity system that is configured to detect the distance to an eyelid. Due to the failure of Applicant to adequately describe the invention, one of ordinary skill in the art would have to experiment unduly to reach the claimed invention, and thus, the invention is not enabled. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, line 4 recites “a drive system” which is confusing because claim 1 already recites “a drive system”.  Is this referring to the same drive system?
Claim 14, line 2 recites “the angular rotation is circular” which is confusing because claim 1 recites the angular rotation(s) do not make a full rotation (see the last three lines of claim 1).  Thus, it is unclear how the angular rotation is considered to be circular.
Claim 14, lines 3-4 recite the angular rotation is “along the circumference of the spongehead” and it is unclear what is meant by this.  Does only the circumference of the spongehead oscillate? Examiner suggests defining rotational axes so that the rotation can be described while referring to which axis the rotation is about.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2012/0065556) in view of Woog et al. (2002/0156402) and Voss et al. (2013/0085459).
Regarding claim 1, Smith discloses an eyelid care appliance (Fig. 1) comprising: a power supply (battery 13, Fig. 2), a motor (motor 14, Fig. 2), a drive system (shaft 17, arm 18, rotating wheel 19, and connecting member 22, Fig. 2) that transmits motive force from the motor (14) to oscillate (see lines 1-6 of [0025]) a head receiver (front portion 5c, Fig. 2), motor controls (switch 6 and printed circuit board, Fig. 2), and a housing (handle 1 and head 2, Fig. 1), wherein a soft massage head (eyepiece cover 5a, Fig. 2; stated to be “made of a soft elastomer or silicone”, see the first sentence of [0116]) is mated with the head receiver (5c) and protrudes from the housing (see Fig. 1) and oscillates when the motor (14) is powered on (see the last three lines of [0023], the motor causes the eyepiece to oscillate).
Smith is silent regarding a proximity system and a proximity annunciator contained in the housing; the soft massage head being a “spongehead,” the spongehead being detachably mated with the head receiver; and wherein oscillation comprises repeating angular rotation up to a first angular amount in a first direction and angular rotation up to a second angular amount in a second opposite direction such that the spongehead does not make a full revolution. However, with respect to the oscillation drive mechanism, it is noted that Applicant has admitted that such drive transmissions are well-known (see the last two sentences of [0148] of the published application).

Furthermore, Woog teaches a related oscillating device (Fig. 1) for skin care, including treating the skin around the eyes (see lines 1-4 of [0004]).  The oscillating device provides benefits such as stimulating blood circulation, regenerating cells, stimulating skin metabolism, activating epidermal function, regulatory glandular secretion, and rendering the skin more elastic (see paragraphs [0009]-[0014]).  The device includes a plurality of massage heads (attachment 1 is detachably connected to attachment holder 23, Fig. 1, and see the attachments in Figs. 4A-4F) which are detachably mated with a head receiver (attachment holder 23, Fig. 1).  The plurality of massage heads include a sponge massage head ("flexible soft sponge attachment of Fig. 4B", see the first sentence of [0075]) which is beneficial for cleaning even the most delicate of skin (see the first sentence of [0075]).  The oscillating of Woog comprises repeating angular rotation up to a first angular amount in a first direction (+a, Fig. 3) and angular rotation up to a second angular amount in a second opposite direction (-a, Fig. 3) such that the spongehead does not make a full rotation (see Fig. 3 and note that "the angle of oscillation should be between 20 to 80˚”, see lines 1-2 of [0057]).

The modified Smith/Woog device is still silent regarding a proximity system and a proximity annunciator contained in the housing.
Voss teaches a related eye care device with an eye medicament dispensing unit (EMDU 100, Fig. 1) for dispensing precise quantities of a liquid medicament to the eye (see lines 1-4 of [0002]).  The EMDU (100) includes a proximity system (sensor or camera 101, emitter 102, detector 103, and proximity sensor 109, Fig. 1) and a proximity annunciator (speaker 307, Fig. 3; see lines 9-20 of [0031], an audible click, tone, sound, or vibration is emitted when the proximity sensor determines the eye is within an acceptable distance) contained in the EMDU housing (see Figures 1 and 3, the proximity system elements 101, 102, 103, 109 are located in the EMDU 100.  Additionally, the speaker 307 is in Figure 3 which is a “block diagram of an exemplary EMDU” as stated in [0011]).

Regarding claim 4, the modified Smith/Woog/Voss device discloses wherein the head receiver (attachment holder 23 of Woog which allows a variety of treatment heads 1 to be selectively attached, see Figs. 4A-4F of Woog) is an adjustable head receiver (the head receiver allows a variety of treatment heads to be attached and thus it is an adjustable head receiver because the type of treatment head is adjustable).
Regarding claim 5, the modified Smith/Woog/Voss device discloses wherein the proximity annunciator (camera 101, emitter 102, detector 103, and proximity sensor 109, Fig. 1 of Voss, and the speaker 307, Fig. 3 of Voss) is configured to generate audible tones that reflect a distance between the spongehead and an eyelid margin of a user, and a distance between the spongehead and a cornea or a sclera of the user (see lines 9-20 of [0031] of Voss, an audible click, tone, sound, or vibration is emitted when the proximity sensor determines the eye is within an acceptable distance of the device and thus, this device is "configured to", or able to, provide audible tones at different times and different distances).
Regarding claim 12, the modified Smith/Woog/Voss device discloses wherein a frequency of the oscillation is 7,000 to 9,000, or 20,000 to 40,000 strokes per minute (the modified device includes the oscillation generating mechanism of Woog which has 
Regarding claim 13, the modified Smith/Woog/Voss device discloses wherein the first angular amount and the second angular amount are 70 degrees (the modified device includes the oscillation generating mechanism of Woog which has an angle of oscillation between 20 to 80 degrees, see paragraph [0057].  This includes a range of 70 degrees).
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2012/0065556) in view of Woog et al. (2002/0156402) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Altshuler et al. (2005/0154381).
Regarding claim 2, the modified Smith/Woog/Voss device discloses wherein the proximity system (sensor or camera 101, emitter 102, detector 103, and proximity sensor 109, Fig. 1, taught by Voss) comprises a video camera (camera 101, Fig. 1) and the device is in near field communication (Bluetooth, see the last sentence of [0035] of Voss) with a smart device (cell phone, computer, or TV, see the last sentence of [0035] of Voss).
The modified Smith/Woog/Voss device is still silent regarding the proximity system comprising a lens mounted near the spongehead, and wherein video output from the video camera is displayed on the smart device.
Altshuler teaches a related dermatological instrument which includes a proximity system (illumination source 1606, camera 1605, lens 1604, Fig. 16B) including a video camera (CCD camera or video camera 1605, Fig. 16B; and see the last sentence of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Smith/Woog/Voss to include a lens for the video camera mounted near the spongehead and in near field communication with the smart device to display video output from the video camera on the smart device as taught by Altshuler so that the image detected by the proximity system will be able to be transmitted in real time to an external display device such as a smart device.
Regarding claim 3, the modified Smith/Woog/Voss device discloses a handpiece (handle 1, Fig. 1 of Smith) and a detachable neck (head 2, Fig. 1, shown to be detachable in Figure 4 of Smith), wherein the power supply (battery 13, Fig. 2 of Smith), the motor (motor 2, Fig. 1 of Woog), and the motor control (switch 6 and printed circuit board, Fig. 2 of Smith) are contained in the handpiece (see Fig. 2 of Smith and Fig. 1 of Woog, the modified device will have the motor and drive system located inside a handpiece), the head receiver (attachment holder 23, Fig. 1 of Woog) being contained in the detachable neck (2, Smith) and connected to the motor (2, Woog) through the drive system (the modified device includes the drive system taught by Woog, which has 

The modified Smith/Woog/Voss device is still silent regarding portions of the proximity system distributed in the detachable neck and handpiece.
Altshuler teaches a related dermatological instrument which includes a proximity system (illumination source 1606, camera 1605, lens 1604, Fig. 16B) including a video camera (CCD camera or video camera 1605, Fig. 16B; and see the last sentence of [0040]) with a lens (optical system lens 1604, Fig. 16B) and portions of the proximity system are distributed in a neck area of the device and in the housing (see Fig. 16B, the lens 1604 is in the neck area of the device, and other portions such as the camera 1605 and illumination source 1606 are in the device housing), and in near field communication with (via communications interface 1611 which includes a wireless protocol to communicate with an external computer 1612, see Fig. 16B and see lines 1-9 of [0138]) a smart device (computer 1612, Fig. 16B), and wherein the video output from the video camera is displayed on the smart device (see lines 4-11 of [0138], real time images can be transferred to the computer). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Smith/Woog/Voss to include a lens and video camera mounted in the neck area in the handpiece and in near field communication with a smart device to display video output 
Regarding claim 6, the modified Smith/Woog/Voss/Altshuler device discloses wherein the proximity system (as taught by Voss and Altshuler) generates information displayed on the smart device that is configured to guide a user in landing the spongehead on an eyelid margin (see lines 4-11 of [0138] of Altshuler, real time images can be transferred to the computer.  Real-time images of the user’s eye area are configured to guide a user to land the spongehead on an eyelid margin). 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2012/0065556) in view of Woog et al. (2002/0156402) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Sonsino et al. (2014/0221908).
Regarding claim 7, the modified Smith/Woog/Voss device is silent regarding one or more reservoirs, one or more pumps, output tubing, and one or more nozzles for dispensing liquids selected from the group consisting of cleaning agents, Betadine, antiseptics, antimicrobials, anti-inflammatories, anesthetics, saline solution, water, solvents, taggants, stains, pharmaceuticals, nutriceuticals, and monoclonal antibodies.
Sonsino teaches a related eyelid treatment device (Fig. 1) which includes a reservoir (“fluid module 182 can have a fluid reservoir”, see Fig. 1 and see line 15 of [0050]), a pump (delivery module includes a pump, see lines 1-4 of [0096]), output tubing (delivery tubing 156, Fig. 1), and one or more nozzles (one or more delivery openings 132, Fig. 1) for dispensing cleaning liquids (from fluid module 182) such as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Smith/Woog/Voss to include liquid delivery tubing, nozzles, a pump, and a reservoir as taught by Sonsino so that beneficial liquids can be dispensed to the eyelid in order to enhance the treatment of Meibomian gland dysfunction.
Regarding claim 8, the modified Smith/Woog/Voss device is silent regarding one or more reservoirs, one or more pumps, output tubing, and one or more nozzles for dispensing gases, liquids, and/or powders which are heated or cooled to create an aerosol.
Sonsino teaches a related eyelid treatment device (Fig. 1) which includes a reservoir (“fluid module 182 can have a fluid reservoir”, see Fig. 1 and see line 15 of [0050]), a pump (delivery module includes a pump, see lines 1-4 of [0096]), output tubing (delivery tubing 156, Fig. 1), and one or more nozzles (one or more delivery openings 132, Fig. 1) for dispensing at least gases or liquids (from fluid module 182) and they are at least heated to create an aerosol (see “warm mist humidified air” in lines 3-7 of [0046].  This is an aerosol because small liquid droplets will be in the "mist humidified air").  These gases delivered are able to help treat Meibomian gland dysfunction (see lines 1-3 of [0003] and see paragraph [0076] which states the delivery of these vapors/gases/mists can help clear the Meibomian glands).

Regarding claim 9, the modified Smith/Woog/Voss device is silent regarding a suction pump configured to facilitate removal of debris and liquids from an eyelid margin and expulsion of such debris and liquids as a wastestream through the housing.
Sonsino teaches a related eyelid treatment device (Fig. 1) which includes a fluid delivery module (fluid module 182, delivery module 178, tubing 156, nozzle 132, Fig. 1) to deliver therapeutic fluids to the eye, and a suction pump (“suction module 190 can have a suction force generator such as a suction pump”, see Fig. 1 and see lines 17-19 of [0050]) configured to facilitate removal of debris and liquids from the eyelid margin (see the last three lines of [0046], the suction openings 136 extract the obstructions (debris), tissues, and other materials; furthermore see lines 8-12 of [0065], the used liquid agents are suctioned) and expulsion of such debris and liquids as a wastestream (the suction module 190 will suction the debris and liquids as a wastestream) through the housing (tubing 160, Fig. 1) to a waste reservoir (see the last three lines of [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Smith/Woog/Voss to include a fluid delivery module and a suction delivery module as taught by Sonsino so that beneficial fluids can be dispensed to the eyelid in 
Regarding claim 10, the modified Smith/Woog/Voss/Sonsino device is configured to have the wastestream (liquid waste, debris, or tissues, see lines 8-12 of [0065] of Sonsino) be examined by a video camera because the modified device includes a video camera (camera 101, Fig. 1 of Voss) which will be able to be used to visually examine what debris is present or not present in the eyelid area.  Thus, the modified device is configured to facilitate detection and reporting of contents of the wastestream due to the presence of the video camera (101).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2012/0065556) in view of Woog et al. (2002/0156402) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Altshuler et al. (2005/0154381), and Poran et al. (2013/0345685).
The modified Smith/Woog/Voss device discloses wherein the proximity system is a video camera (camera 101, Voss) but is silent regarding one or more band-limited light sources that project light in front of the spongehead, where the proximity system is a video camera with a lens mounted near the spongehead and in near field communication with a smart device, wherein video output from the video camera facilitates multispectral image analysis by the smart device, and output of the multispectral image analysis is displayed on the smart device.
Altshuler teaches a related dermatological instrument which includes one or more band-limited light sources (illumination source 1606, Fig. 16B; paragraph [0086] states that the illumination source for illuminating the treatment area can be selected to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Smith/Woog/Voss to include one or more band-limited light sources that project light in front of the spongehead, and the proximity system to include a lens and video camera 
The modified Smith/Woog/Voss/Altshuler device creates images based upon light from different spectra (see paragraph [0086] of Altshuler which states that the illumination source for illuminating the treatment area can be include “UV, violet, blue, green, yellow light or infrared radiation (e.g., about 290-600 nm, 1400-3000 nm) can be used for visualization of superficial targets, such as vascular and pigment lesions, fine wrinkles, skin texture and pores.  Blue, green, yellow, red and near IR light in a range of about 450 to about 1300 nm can be used for visualization of a target at depths up to about 1 millimeter below the skin… it should be understood that in other embodiments the handheld device can incorporate a plurality of such sources, of the same or different emission spectra”) and thus it appears that there will be some multispectral image analysis. 
Even if the modified device is considered to be silent regarding multispectral image analysis, Poran teaches an aesthetic treatment device which includes a camera system (7, Fig. 1) which is a multispectral camera system sensitive to the visible spectrum and infrared spectrum (thus, it will include multispectral image analysis, see lines 1-6 of [0049]). The device is connected to a smart device (computer screen, tablet, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith/Woog/Voss/Altshuler to include multispectral image analysis as taught by Poran so that the multispectral images are able to be displayed on the smart device. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2012/0065556) in view of Woog et al. (2002/0156402) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Schwarz-Hartmann et al. (5,974,615).
Regarding claim 14, the modified Smith/Woog/Voss device discloses the circumference of the spongehead is circular (see Fig. 3 of Woog, the attachment head 1 is circular) such that the angular rotation oscillates back and forth.  The modified Smith/Woog/Voss device is silent regarding the angular rotation being circular so the first direction and the second direction are along the circumference of the spongehead. However, with respect to the oscillation drive mechanism, it is reiterated that Applicant has admitted that such oscillating drive transmissions are well-known (see the last two sentences of [0148] of the published application).
Furthermore, Schwarz-Hartmann teaches a related oscillating device (Fig. 1) which has an attachment (bristle head 26, Fig. 1) that has an angular rotation being circular so the attachment (26) oscillates back and forth along the circumference of the attachment (alternating rotary movement 49, Fig. 1 is a circular oscillation).  These 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system of Smith/Woog/Voss to include the drive system which provides oscillations along the circumference of the attachment as taught by Schwarz-Hartmann because this is a simple substitution of one known oscillation drive system for another known oscillation drive system (and Applicant has admitted such oscillating drive systems are well-known) which would provide expected results of driving the spongehead attachment in an oscillating manner about a circumference of the attachment.
Regarding claim 15, the modified Smith/Woog/Voss device is silent regarding a pinion gear, spur gear linkage, and a keyed shaft operably coupled to the motor to provide the oscillating motion to the head receiver and spongehead. However, with respect to the oscillation drive mechanism, it is reiterated that Applicant has admitted that such oscillating drive transmissions are well-known (see the last two sentences of [0148] of the published application).
Furthermore, Schwarz-Hartmann teaches a related oscillating device (Fig. 1) which has an attachment (bristle head 26, Fig. 1). The device includes a drive system that has a pinion gear (pinion 32, Fig. 1), a spur gear linkage (spur gear 33 and quadrilateral link 30, Fig. 1), and a keyed shaft (spindle 20 is keyed at its end 24, Fig. 1, so that it is keyed to brush shaft 23). The pinion gear (32) is coupled to (via motor shaft 31, Fig. 1) the motor (8, Fig. 1) and configured to drive the spur gear linkage (33, 30) such that the spur gear linkage converts rotary motion of the pinion gear (32) to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system of Smith/Woog/Voss to include the drive system which provides oscillations to the head receiver and spongehead as taught by Schwarz-Hartmann because this is a simple substitution of one known oscillation drive system for another known oscillation drive system (and Applicant has admitted such oscillating drive systems are well-known) which would provide expected results of driving the spongehead attachment in an oscillating manner.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2012/0065556) in view of Woog et al. (2002/0156402) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Altshuler et al. (2005/0154381) and Knoche et al. (2007/0239034).
Regarding claim 16, the modified Smith/Woog/Voss device discloses wherein the proximity system (sensor or camera 101, emitter 102, detector 103, and proximity sensor 109, Fig. 1, taught by Voss) comprises a video camera (camera 101, Fig. 1) which is configured to provide video output (it is a camera). The modified device is silent regarding a lens, a light coupled to a surface of the housing, and wherein the annunciator is configured to receive video output from the camera and cause a color of 
Altshuler teaches a related dermatological instrument which includes a proximity system (illumination source 1606, camera 1605, lens 1604, Fig. 16B) including a video camera (CCD camera or video camera 1605, Fig. 16B; and see the last sentence of [0040]) with a lens (optical system lens 1604, Fig. 16B) mounted near the treatment head (see Fig. 16B, the lens 1604 is “near” the head of the device), and in near field communication with (via communications interface 1611 which includes a wireless protocol to communicate with an external computer 1612, see Fig. 16B and see lines 1-9 of [0138]) a smart device (computer 1612, Fig. 16B), and wherein the video output from the video camera is displayed on the smart device (see lines 4-11 of [0138], real time images can be transferred to the computer). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Smith/Woog/Voss to include a lens for the video camera mounted near the spongehead and in near field communication with the smart device to display video output from the video camera on the smart device as taught by Altshuler so that the image detected by the proximity system will be able to be transmitted in real time to an external display device such as a smart device.
The modified Smith/Woog/Voss/Altshuler device is still silent regarding a light coupled to a surface of the housing, and wherein the proximity annunciator is configured to cause a color of the light to change based on the video output to indicate a distance between the eyelid care appliance and an eye of a user.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Smith/Woog/Voss/Altshuler to include a distance sensor, display, data recording unit, and distance checking indicator as taught by Knoche so that the video output data is able to be fed to the data recording unit and the device is able to illuminate different colors based upon whether predefined distances between the device and the skin are maintained.  This will allow the user to be alerted about the position of the device as it is approaching the eye.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2012/0065556) in view of Woog et al. (2002/0156402) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Knoche et al. (2007/0239034).
Regarding claim 17, the modified Smith/Woog/Voss device is silent regarding a light coupled to a surface of the housing, and wherein the proximity annunciator is configured to cause a color of the light to change to indicate a distance between the eyelid care appliance and an eye of the user.  
Knoche teaches a related optical proximity system (scanner 1, Fig. 1) which includes a proximity annunciator (distance sensor 20, display 18, and data recording unit 14, Figs. 1-2) which has a light (distance checking indicator 19, Fig. 1) coupled to a surface of the housing (light 19 is coupled to the right-most surface of the housing as viewed in Fig. 3), and the proximity annunciator is configured to cause a color of the light (19) to change to indicate a distance between the proximity system (1) and a target tissue (“The presentation element turns a particular color, for example, green, if the predetermined distance is maintained. In one embodiment, the distance checking indicator 19 includes an additional indicator, such as an LED, which is arranged to shine through, behind, or near the display 18 in the distance checking indicator 19. In this embodiment, by illuminating in a specific color or by changing its color, the additional indicator indicates the maintenance or non-maintenance of the predefined distance”, see paragraph [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,314,763. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely broader versions of the patented claims. For example, current independent claim 1 does not recite features that are in claim 1 of U.S. Patent No. 10,314,763 such as: “the second axis being substantially perpendicular to the first axis, the bristlehead comprising a mount having a polygonal post … the post and the socket oriented along the second axis, wherein friction between the post and the socket is configured to keep the bristlehead coupled to the head 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai et al. (2015/0313467) discloses a related eye eimaging device. Rubinfeld et al. (2014/0249509) disclose a related spongehead for cleaning the eyelids. Su et al. (2014/0085603) discloses a related eye imaging device that is connectable to a smart device. Coleman III (2012/0320340) discloses a related medical imaging device that is connectable to a smart phone device. Utsch et al. (9,226,808) discloses a related detachable brush head with an oscillatory rotation with a maximum angular deflection from about ±5 to ±40 degrees. Lim et al. (8,561,241) discloses a related oscillating applicator head for treating skin. Yufa (7,571,508) discloses a related cleaning device with a reversible motor to have reversible rotation of the cleaning brush head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             


/TU A VO/           Primary Examiner, Art Unit 3785